


 
Share Sale Agreement
 
Dated as of the  19 th day of April, 2010
 
By and between:
HOMI Europe S.A.R.L., whose address for the purposes of this Agreement shall be
c/o HOMI Israel Ltd., Gav-Yam Centre, Building #3,  3rd Floor, 9 Shenkar Street,
Herzliya Pituach 46725, Israel; Fax: +972-9-9728626, e-mail:
jackronnel@my-homi.com, with a mandatory copy to Reif & Reif Law Offices, 6-2
Sitvanit Rd., Bet Shemesh 99552, Israel, Fax: +972-2-999-7993, e-mail:
Mail@ReifLaw.com; (“Seller”);

 
And:
Clevo Corporation S.A., a company incorporated and existing under the laws of
Panama, No. 13,113, whose address for the purposes of this Agreement shall be 2
Chemin des Piacets, CH1295, Tannay, Vaud, Switzerland; Fax: +27117868436, for
the attention of Mr Geoffrey Wolf; e-mail: wolfenrol@icon.co.za (“Buyer”);

 
Whereas:
Seller is the registered holder of shares in HOMI - Hotel Outsource Management
International (Deutschland) GmbH, which is a company incorporated and existing
under the laws of Germany, VAT No. 143/146/80562 (the “German Company”), which
amount to 100% of the German Company’s issued and outstanding share capital (the
“German Shares”);

 
Whereas:
Seller is the registered holder of 20,000 shares in HOMI Italia S.R.L., which is
a company incorporated and existing under the laws of Italy, Code Fiscale
03905610261, VAT No. TV - 307488 (the “Italian Company”), which amount to 100%
of the Italian Company’s issued and outstanding share capital (the “Italian
Shares”; together with the German Shares, the “Shares”);

 
Whereas:
The Italian Company has previously received loans from Seller (the “Shareholder
Loans”);

 
Whereas:
Buyer wishes to purchase the Shares, and take an assignment of rights under the
Shareholder Loans, from Seller and Seller wishes to sell the Shares and assign
its rights under the Shareholder Loans, to Buyer, all in accordance with and
subject to the terms and conditions set forth herein;

 
 
Therefore, the Parties have made condition and agreed as follows:
 
 
1.  
Sale of Shares; Assignment of Shareholder Loans

 
 
1.1  
Seller confirms that the Shares are free and clear of all liens, claims,
encumbrances and rights of first refusal.

 
1.2  
Seller hereby sells the Shares to Buyer and Buyer hereby purchases the Shares
from Seller, with effect as of 30 April 2010, subject to payment of the Share
Purchase Price (as defined below) and completion of the necessary legal
formalities.

 
1.3  
As soon as possible following the signing hereof, the Parties will cooperate in
good faith in order to perform all actions, execute all documents and Notary
Deeds and make all filings required in order to give effect to the sale of
Shares and the actions set forth in Sections ‎3.4 and ‎3.7 below. Buyer is aware
that completion of these actions may not be until after payment of the Purchase
Price, but as of 30 April 2010 the Parties will proceed as if the shares have
been sold and transferred to Buyer.

 
 
2
 
Share Sale Agreement
HOMI Europe S.A.R.L. – Clevo Corporation S.A.

--------------------------------------------------------------------------------

 
1.4  
With the sale of the Shares as set forth above, Buyer shall enter into Seller’s
shoes in respect of the entirety of Buyer’s rights and obligations as
shareholder of each Company.

 
1.5  
Seller hereby assigns to Buyer and Buyer hereby takes an assignment from Seller
of all of Seller’s rights in respect of the Shareholder Loans, with effect as of
30 April 2010, subject to payment of the Shareholder Loans Assignment Price (as
defined below).

 
2.  
Purchase Price

 
 
2.1  
In consideration of the Shares, Buyer shall pay to Seller, no later than 30
April 2010, the sum of US$2 (two US Dollars) (the “Share Purchase Price”).

 
2.2  
In consideration of the assignment of the Shareholder Loans, Buyer shall pay to
Seller, no later than 30 April 2010, the sum of US$525,000 (five hundred and
twenty five thousand US Dollars) (the “Shareholder Loans Assignment Price”).

 
2.3  
The Share Purchase Price and the Shareholder Loans Assignment Price
(collectively, the “Consideration”) shall be paid by means of bank transfer or
cashier’s cheque. Seller hereby directs Buyer to effect payment as follows: (i)
if by cashier’s cheque, then it should be made out to “HOMI Industries Ltd”;
(ii) if by bank transfer, then it should be wired to the account of HOMI Israel
Ltd., No. 640600/48 at Branch 809 of Bank Leumi (No. 10), Israel.

 
2.4  
The sale of Shares and assignment of Shareholder Loans herein are on a “no cash,
no debt” basis, with the effective date for this computation being 30 April
2010, and the Consideration has been calculated on this basis, such that, as of
30 April 2010, each Company should have zero cash and zero debt, other than the
balance of the Shareholder Loans in the Italian Company. If, for whatever
reason, this is not the case as of 30 April 2010, then the Parties shall
cooperate fully in order to make whatever adjustments are necessary to achieve
zero cash and zero debt, and in accordance with such adjustments either Seller
shall refund part of the Consideration to Buyer in an amount equal to any excess
of debt over cash, or Buyer shall make a top-up payment to Seller in an amount
equal to any excess of cash over debt, all to be completed no later than the
signing hereof. Any current tax owing by a Company as of the date hereof must be
paid by Seller.

 
3.  
Business of Italian Company and German Company (the “Companies”)

 
 
3.1  
As of the date hereof, German Company’s only business is the supply of services
to the ArabellaSheraton Bogenhausen hotel in Munich, Germany, namely, the
outsource operation and maintenance of the Bartech™ minibars which are installed
at said hotel, and which belong to German Company, pursuant to an agreement
dated as of 10 March 2004, of which a copy has been provided to Buyer (“German
Company’s Business”); and Italian Company’s only business is the supply of
services to hotels, namely, the outsource operation and maintenance of Bartech™
minibars which are installed at the following hotels: (i) Sheraton Diana
Majestic Hotel in Milan, pursuant to an MOU dated as of 9 June 2004 and extended
as of 1 January 2010; (ii) Le Meridien St Julians Hotel, in Malta, pursuant to
an agreement dated as of 15 February 2005; (iii) Radisson SAS Golden Sands
Resort & Spa, in Malta, pursuant to an agreement dated as of 5 July 2005; and
(iv) Radisson SAS Bay Point Resort, pursuant to an agreement dated as of 16
October 2004; copies of all of which agreements have been provided to Buyer
(“Italian Company’s Business”; collectively with German Company’s Business:
“Companies’ Business”).

 
3.2  
Buyer is very familiar with Companies’ Business, inter alia as a result of its
owning a significant quantity of shares in Hotel Outsource Management
International, Inc. (“HOMI Inc.”), which was the indirect shareholder of each
Company prior to the date hereof, and having previously acquired, from another
subsidiary of HOMI Inc., a company with similar activities in South Africa,
pursuant to an agreement made in 2009. Buyer confirms that it has received any
and all information it has requested in relation to each Company and Companies’
Business and has performed the brief due diligence enquiries it wished to
perform in its available time, and the purchase of Shares herein is on a
strictly “as is” basis, without representations or indemnity by Seller.

 
 
3
 
Share Sale Agreement
HOMI Europe S.A.R.L. – Clevo Corporation S.A.

--------------------------------------------------------------------------------

 
 
3.3  
Without limitation to the generality of the foregoing, Buyer has assessed and is
familiar with the legal position pertaining to: (i) the relations between German
Company and the people who provide services to the German Company, including Mr
Nils Papke and Ms Monika Patzelt, with whom the German Company does not have
written agreements.; and (ii) the relations between Italian Company and the
people who provide services to the Italian Company, including the Services
Agreement dated as of 8 April 2008, between Italian Company and Falcom Ltd and
including the minibar supervisor(s) employed by Italian Company

 
3.4  
Seller grants its consent that Companies corporate names may continue to include
the “HOMI” trade name, for a period of one year from the date hereof. After such
period, Buyer undertakes, immediately upon written notice from Seller, to change
Companies’ respective names to names that does not include the word “HOMI”, and
will promptly deliver to Seller a copy of the name change certificates
evidencing the registration of the new names with the appropriate authorities,
and Buyer undertakes that it will ensure that, thereafter and for as long as it
controls each Company, such Company’s name will not include the word “HOMI”.

 
3.5  
As of the date hereof, Seller shall have no liability of any kind howsoever in
relation to the Companies and/or the Companies’ Business, in respect of any
period subsequent to the date hereof.

 
3.6  
Buyer is aware that:

 
a.  
prior to the date hereof, Companies performed Companies’ Business under license
from HOMI Inc. or any company directly or indirectly controlled thereby
(collectively, “HOMI”), relating to know-how used in performance of Companies’
Business (the “Know-How”) and goodwill in the “HOMI®” trademark (the “Goodwill”
and the “Trademark”, respectively);

 
b.  
as of the signing hereof, all prior agreements, whether verbal or written,
between Companies and HOMI are cancelled and terminated, such that the licence
under the Know-How, Trademark and Goodwill are also terminated and of no force
or effect, and all of the Know-How, the Trademark and the Goodwill, are and will
remain the property solely of HOMI and neither Company shall have any right to
use any of them.

 
3.7  
At the signing hereof, each of Companies’ Directors will tender a letter of
resignation from the respective Company’s Board of Directors, effective
immediately, and Buyer shall appoint new directors in their place.

 
3.8  
In addition to the Consideration, Buyer shall, at the Effective Date, pay to
Seller a sum equal to 50% of the cost price of all consumables inventory
(excluding spare parts) held at that time by the Companies.

 
 
4
 
Share Sale Agreement
HOMI Europe S.A.R.L. – Clevo Corporation S.A.

--------------------------------------------------------------------------------

 
 
4.  
Miscellaneous

 
 
No Amendment to this Agreement, or any part thereof, shall be valid or binding
upon the Parties unless drawn up in writing and signed by both Parties. The
Preamble, and any Appendices, Exhibits or Schedules to this Agreement,
constitute an integral part hereof. The headings used in this Agreement are for
convenience of reference only and will not be used in the construction of this
Agreement. Any use of the word “including” in this Agreement shall be construed
as meaning “including, without limitation”, unless expressly stipulated to the
contrary. All pronouns contained herein, and any variations thereof, shall be
deemed equally to refer to the masculine, feminine or neutral, singular or
plural, as the context may require. No principle of construction against the
drafter shall apply in any way to this Agreement or any of the Exhibits,
Appendices and/or Schedules attached hereto. No failure or delay on the part of
any Party in exercising any right and/or remedy to which it may be entitled
hereunder and/or by law shall operate as a waiver by that Party of any right
whatsoever. No waiver of any right under this Agreement shall be deemed as a
waiver of any further or future right hereunder, whether or not such right is
the same kind of right as was waived in a previous instance. In case any
provision of the Agreement shall be declared invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby and shall continue in full force and
effect. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and replaces any previous agreements
between the Parties, if at all, whether written or verbal, pertaining to any of
the subject-matter hereof. This Agreement shall be deemed to have been made and
concluded in Israel and the construction, validity and performance of this
Agreement shall be governed by the laws of Israel without giving effect to the
conflicts of law principles thereunder. By their execution hereof, the parties
irrevocably agree to submit all disputes arising hereunder to the jurisdiction
of the competent courts of Tel-Aviv, Israel. Notices sent by one Party to the
other under this Agreement will be sent by registered mail to the addresses
specified in the Preamble, delivered by hand, transmitted by fax, or sent by
e-mail or other electronic means of communication and will be deemed to have
reached their destination within 3 days of being deposited with the Post Office
for dispatch as registered mail (7 days in the case of air mail), upon actual
delivery when delivered by hand, and upon receipt of the recipient’s
confirmation of receipt when sent by fax, e-mail or other electronic means of
communication. This Agreement may be executed in any number of counterparts, in
original or by facsimile, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same agreement.
 
In witness whereof the Parties have executed this
 
agreement on the date first above written:
_______________________________
HOMI Europe S.A.R.L.
   By:           Daniel Cohen, Director
   By:           Yaacov Ronnel, Director
 
_________________________
Clevo Corporation S.A.
   By:           Geoffrey Wolf, President

 

